ORDER

PER CURIAM.
Movant appeals convictions on two counts assault first degree and two counts armed criminal action. He also appeals denial of his Rule 29.15 motion for post-conviction relief. We hold the claims of trial court error are without merit and the findings and conclusions of the motion court are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgment. Judg*420ment affirmed in accordance with Rules 30.25(b) and Rule 84.16(b).